Exhibit Unaudited Financial and Other Statistical Information for the Three and Nine Month Periods Ended November 30, 20009 and Guidance for Fiscal Year 2010 AZZ incorporated Consolidated Statements of Income (unaudited) Three Months Ended November 30, 2009 Nine Months Ended November 30, 2009 Net Sales $ 81,518,198 $ 272,167,391 Cost of Sales 55,804,749 186,151,862 Selling, General and Administrative 10,238,451 33,751,428 Interest Expense 1,728,621 5,146,184 Net (Gain) Loss on Sale of Property,Plant and Equipment and Insurance Proceeds (47,688 ) (118,171 ) Other (Income) Expense, Net (82,108 ) (463,439 ) 67,642,025 224,467,864 Income Before Income Taxes 13,876,173 47,699,527 Income Tax Expense 5,133,442 17,937,736 Net Income $ 8,742,731 $ 29,761,791 Income Per Share: Basic $ .71 $ 2.43 Diluted $ .70 $ 2.39 EX 99.2 - 1 Exhibit AZZ incorporated Consolidated Balance Sheet (unaudited) Assets: Period Ended November 30, 2009 Current assets: Cash and cash equivalents $ 98,433,494 Accounts receivable 50,254,637 Allowance for doubtful accounts <845,000> Inventories 44,971,596 Costs and estimated earnings in excess ofbillings on uncompleted contracts 6,955,941 Deferred income taxes 5,480,691 Prepaid expenses and other 1,947,910 Total current assets 207,199,269 Net property, plant, and equipment 89,686,130 Goodwill, less accumulated amortization 69,637,928 Intangibles and Other Assets 18,169,912 $ 384,423,239 Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ 15,149,292 Accrued liabilities 35,886,488 Total current liabilities 51,035,780 Long-term debt due after one year 100,000,000 Deferred income taxes 10,639,928 Shareholders’ equity 222,747,531 $ 384,423,239 EX 99.2 - 2 Exhibit AZZ incorporated Condensed Consolidated Statement of Cash Flows (unaudited) Period Ended November 30, 2009 Net cash provide by operating activities $ 65,495,723 Net cash used in investing activities (16,715,249 ) Net cash provided by (used in) financing activities 2,143,535 Effect of exchange rate changes on cash (48,266 ) Net (decrease) increase in cash and cash equivalents 50,875,783 Cash and cash equivalents at beginning of period 47,557,711 Cash and cash equivalents at end of period $ 98,433,494 EX 99.2 - 3 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands) Information regarding operations and assets by segment is as follows: Three Months Ended November 30, 2009 Nine Months Ended November 30, 2009 Net sales: Electrical and Industrial Products $ 43,622 $ 154,576 Galvanizing Services 37,896 117,591 81,518 272,167 Segment operating income (a): Electrical and Industrial Products 9,109 31,715 Galvanizing Services 10,537 35,634 19,646 67,349 General corporate expenses (b) 4,033 14,535 Interest expense 1,729 5,146 Other (income) expense, net (c) 9 (32 ) 5,771 19,649 Income Before Taxes $ 13,876 $ 47,700 Total assets: Electrical and Industrial Products $ 133,724 $ 133,724 Galvanizing Services 139255 139,255 Corporate 111,444 111,444 $ 384,423 $ 384,423 (a) Segment operating income consists of net sales less cost of sales, specifically identifiable general and administrative expenses, specifically identifiable selling expenses and other income and expense items that are specifically identifiable to a segment. (b) General corporate expense consists of selling, general and administrative expense that are not specifically identifiable to a segment. (c) Other (income) expense, net includes gains and losses on sale of property, plant and equipment and other (income) expense not specifically identifiable to a segment. EX 99.2 - 4 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands except per share amount) Actual Year to Date November 30, 2009 Projected Year Ended February 28, 2010 Net Sales: Electrical and Industrial Products $ 154,576 $ 200,000 to $205,000 Galvanizing Services $ 117,591 $ 155,000 to $160,000 Total Sales $ 272,167 $ 355,000 to $365,000 Diluted earnings per share $ 2.38 $ 3.00 to $3.10 Net Sales by Market Segment: Power Generation 18 % Transmission and Distribution 37 % Industrial 45 % Electrical and Industrial Products Revenues by Industry: Power Generation 22 % Transmission and Distribution 49 % Industrial 29 % Galvanizing Services Revenues by Industry: Electrical and Telecommunications 28 % OEM’s 16 % Industrial 27 % Bridge and Highway 9 % Petro Chemical 20 % Operating Margins: Electrical and Industrial Products 20.5 % 18% to 19% Galvanizing Services 30.3 % 29% to 30% Cash Provided By (Used In)Operations $ 65,496 $ 75,000 Capital Expenditures $ 10,226 $ 14,000 Depreciation and Amortization ofIntangible Assets and Debt Issue Cost $ 12,986 $ 14,600 Total Bank Debt $ 100,000 $ 100,000 Percent of Business By Segment: Electrical and Industrial Products 57 % 58 % Galvanizing Services 43 % 42 % EX 99.2 - 5 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in
